DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 02/08/2022 has been entered. Claims 1,5,8,12,14,15,19-20,24 and 28 have been amended. Claims 22-23,25-26 and 29-30 have been canceled in this amendment. New Claims 33-38 have been added in this amendment. Claims 1,5,7-8,12,14-15,19-21,24,28 and 31-38 are still pending in this application, with claims 1,8 and 15 being independent.

Response to Arguments
Applicant's arguments with respect to Claim Objections have been considered and are persuasive. Therefore, the Objections are withdrawn.
Applicant’s arguments with respect to rejection of Claims 1,8 and 15 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,7-8,14-15,20-21,24,28 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Javed (US 2015/0078173 A1, hereinafter referred to as “Javed”) in view of Niles (US 2019/0236870 Al, hereinafter referred to as “Niles”) and further in view of Rubin et al. (US 2011/0044283 Al, hereinafter referred to as “Rubin”) and further in view of HANAOKA et al. (US 2016/0036710 Al, hereinafter referred to as “Hanaoka”).

Regarding claims 1,8 and 15, Javed discloses a method and an apparatus (Javed Fig.4 Para[0061] The network monitoring probe) comprising: obtaining, from a packet core, an international mobile subscriber identity (IMSI) associated with a user equipment (Javed Fig.1 Ref:122a The UE) in a wireless network (Javed Fig.2 Ref:10b The wireless network), and first telemetry data associated with the IMSI (Javed Fig.5,7 Ref:A2,C-3, Para[0094] The network monitoring probe obtains IMSI sent in the authentication request (i.e. first telemetry data) from the MME (i.e. packet core)); obtaining, from a network entity including a base station entity (Javed Fig.5 Ref:121 The eNB) serving wireless communication in the wireless network, second telemetry data associated with the user equipment Si access point identifier (Javed Fig.5,7 Ref:A1,C-2, Para[0092-93] The control plane message (i.e. second telemetry data) contains eNB-UE-S1AP-ID). 
Javed does not explicitly disclose obtaining a mapping between the IMSI and a user-identifiable name of the user equipment.
However, Niles from the same field of invention discloses obtaining a mapping between the IMSI and a user-identifiable name of the user equipment (Niles Fig.2 The resource access system retrieves subscriber (i.e. user) name associated with IMSI from the HSS. Para[0042] The mapping between smart card user name, stored IMSI, subscriber name and the associated IMSI is performed to authenticate the user access).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javed to have the feature of “obtaining a mapping between the IMSI and a user-identifiable name of the user equipment” as taught by Niles. The suggestion/motivation would have been to provide access to the network based on the location of a user (Niles Para[0001]).
Javed in view of Niles does not explicitly disclose obtaining, from the packet core, first data indicating a first association between the IMSI and a user equipment S1 access point identifier; determining, based on the first association, that the IMSI and the user equipment Si access point identifier identify the same user equipment; in response to the determining, correlating the first telemetry data and the second telemetry data; and performing analysis or remediation on behalf of the wireless network based on the correlating of the first telemetry data and the second telemetry data.
However, Rubin from the same field of invention discloses obtaining, from the packet core, first data indicating a first association between the IMSI and a user equipment S1 access point identifier (Rubin Fig.3 Ref:340 Para[0031,39] The SGW (i.e. packet core) sends the PCMD data and the UE permanent ID (i.e. IMSI)); determining, based on the first association, that the IMSI and the user equipment Si access point identifier identify the same user equipment (Rubin Fig.3 Ref:345,350 Para[0040] The MME UE S1AP ID, eNB UE S1AP ID and permanent ID of the UE are used to combine the PCMD data); in response to the determining, correlating the first telemetry data and the second telemetry data (Rubin Fig.3 Ref:350 Para[0040] The PCMD data received from the eNB and SGW are combined and correlated with the MME PCMD data); and performing analysis (Rubin Fig.3 Para[0040] The combined data is sent to the postprocessing server for analysis) or remediation on behalf of the wireless network based on the correlating of the first telemetry data and the second telemetry data (Rubin Fig.3 Para[0040] The postprocessing server performs analysis using combined data (i.e. correlated telemetry data)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javed and Niles to have the feature of “obtaining, from the packet core, first data indicating a first association between the IMSI and a user equipment S1 access point identifier; determining, based on the first association, that the IMSI and the user equipment Si access point identifier identify the same user equipment; in response to the determining, correlating the first telemetry data and the second telemetry data; and performing analysis or remediation on behalf of the wireless network based on the correlating of the first telemetry data and the second telemetry data” as taught by Rubin. The suggestion/motivation would have been to provide data collection coordination between several element management systems (Rubin Para[0009]).
Javed in view of Niles and Rubin does not explicitly disclose based on the mapping, correlating the user-identifiable name with the first telemetry data and the second telemetry data to produce a correlation of the first telemetry data, the second telemetry data, and the user-identifiable name.
However, Hanaoka from the same field of invention discloses based on the mapping, correlating the user-identifiable name with the first telemetry data and the second telemetry data to produce a correlation of the first telemetry data, the second telemetry data, and the user-identifiable name (Hanaoka Fig.34 Para[0114] The user information table (i.e. mapping) includes the User IP address (i.e. user name), the user IMSI, Application type (i.e. first telemetry data) and quality information (i.e. second telemetry data)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javed, Niles and Rubin to have the feature of “based on the mapping, correlating the user-identifiable name with the first telemetry data and the second telemetry data to produce a correlation of the first telemetry data, the second telemetry data, and the user-identifiable name” as taught by Hanaoka. The suggestion/motivation would have been to improve quality of service of a subscriber (Hanaoka Para[0017]).

Specifically for claim 8, Javed discloses the apparatus that includes a network interface (Javed Fig.9 Ref:134g A network interface) and a processor (Javed Fig.9 Ref:131 The processor unit).
Regarding claims 7,14 and 20, Javed in view of Niles, Rubin and Hanaoka discloses the method and the apparatus as explained above for Claim 1. Rubin further discloses providing data derived from the correlating of the first telemetry data and the second telemetry data to a user interface (Rubin Para[0040] The collected data can be accessed the postprocessing server (i.e. user interface)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javed, Niles and Hanaoka to have the feature of “providing data derived from the correlating of the first telemetry data and the second telemetry data to a user interface” as taught by Rubin. The suggestion/motivation would have been to provide data collection coordination between several element management systems (Rubin Para[0009]).
Regarding claims 21,24 and 28, Javed in view of Niles, Rubin and Hanaoka discloses the method and the apparatus as explained above for Claim 1. Rubin further discloses wherein obtaining the IMSI and the first data from the packet core includes: obtaining the IMSI and the first data from a mobility management entity (Rubin Fig.3 Ref:337 Para[0039] The MME PCMD data associated with the UE (i.e. IMSI)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javed, Niles and Hanaoka to have the feature of “wherein obtaining the IMSI and the first data from the packet core includes: obtaining the IMSI and the first data from a mobility management entity” as taught by Rubin. The suggestion/motivation would have been to provide data collection coordination between several element management systems (Rubin Para[0009]).
Regarding claims 31 and 32, Javed in view of Niles, Rubin and Hanaoka discloses the method and the apparatus as explained above for Claim 1. Niles further discloses wherein obtaining the mapping includes: obtaining the mapping from a home subscriber server (HSS) (Niles Para[0042] The subscriber name and IMSI association is received from the HSS).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javed, Rubin and Hanaoka to have the feature of “wherein obtaining the mapping includes: obtaining the mapping from a home subscriber server (HSS)” as taught by Niles. The suggestion/motivation would have been to provide access to the network based on the location of a user (Niles Para[0001]).
Regarding claims 33,34 and 35, Javed in view of Niles, Rubin and Hanaoka discloses the method and the apparatus as explained above for Claim 1. Rubin further discloses wherein obtaining the first data indicating the first association between the IMSI and the user equipment Sl access point identifier includes: obtaining the first data indicating the first association between the IMSI and a mobility management entity user equipment Si access point identifier (Rubin Fig.3 Para[0040] The MME UE S1AP ID and IMSI are obtained by the MME)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javed, Niles and Hanaoka to have the feature of “wherein obtaining the first data indicating the first association between the IMSI and the user equipment Sl access point identifier includes: obtaining the first data indicating the first association between the IMSI and a mobility management entity user equipment Si access point identifier” as taught by Rubin. The suggestion/motivation would have been to provide data collection coordination between several element management systems (Rubin Para[0009]).
Regarding claims 36,37 and 38, Javed in view of Niles, Rubin and Hanaoka discloses the method and the apparatus as explained above for Claim 1. Rubin further discloses wherein obtaining the second telemetry data from the network entity including the base station entity serving wireless communication in the wireless network includes: obtaining the second telemetry data from an eNodeB (Rubin Fig.3 Ref:339 Para[0039] The PCMD data (i.e. second telemetry data) is received from the eNB).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javed, Niles and Hanaoka to have the feature of “wherein obtaining the second telemetry data from the network entity including the base station entity serving wireless communication in the wireless network includes: obtaining the second telemetry data from an eNodeB” as taught by Rubin. The suggestion/motivation would have been to provide data collection coordination between several element management systems (Rubin Para[0009]).



Claims 5,12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Javed in view of Niles, Rubin, Hanaoka and further in view of Calo et al. (US 2016/0142917 A1, hereinafter referred to as “Calo”).

Regarding claims 5,12 and 19, Javed in view of Niles, Rubin and Hanaoka discloses the method and the apparatus as explained above for Claim 1. Javed in view of Niles, Rubin and Hanaoka does not explicitly disclose displaying the correlation of the first telemetry data, the second telemetry data, and the user-identifiable name.
However, Calo from the same field of invention discloses displaying the correlation of the first telemetry data, the second telemetry data, and the user-identifiable name (Calo fiG.3 Para[00143] The service output module delivers the results to the user. Para[0062,96] The information correlator correlates information from different sources for a mobile user using IMSI, SGSN, user name, etc.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javed, Niles, Rubin and Hanaoka to have the feature of “displaying the correlation of the first telemetry data, the second telemetry data, and the user-identifiable name” as taught by Calo. The suggestion/motivation would have been to collect make available customer demographics information (Calo Para[0003]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2016/0295398 to Ketheesan (Fig.6A and associated paragraphs).
2.	U.S. Patent Application Publication No. 2020/0127907 to Kuo (Fig.4 and associated paragraphs).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415